Citation Nr: 0334685	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-21 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable initial evaluation for chronic 
renal disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to 
February 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
While a VCCA notice letter was issued in March 2002, it only 
referenced the veteran's then service connection claims, and 
did not refer to the increased rating issue currently on 
appeal.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided in a 
March 2002 VA letter, a full year is allowed to respond to a 
VCAA notice.  

In addition, a May 2002 VA nephrology examination report 
reflects that the examiner reported having reviewed a VA 
clinic note, dated in March 2000, reflecting that the veteran 
had "normal" blood pressure.  It is unclear whether the 
examiner was referring to the veteran's service medical 
records or a VA outpatient treatment report.  In this regard, 
the examiner reported that the veteran had claimed that he 
had undergone an ultrasound on his kidney in San Diego, 
California earlier that year, but that the report could not 
be located in the claims file.  A review of the claims file 
reflects that the veteran might have received treatment 
and/or medication for his service connected chronic renal 
disease at the VA Medical Center (VAMC) in San Diego, 
California, and that the RO has not attempted to secure any 
treatment and/or evaluation reports, which might be relevant 
to the veteran's claim.  As these reports might contain 
clinical evidence with respect to the veteran's claim for a 
compensable initial evaluation for chronic renal disease, 
they should be secured on remand to the RO.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  The RO should contact the veteran and 
request that he identify all providers of 
medical treatment for the disability at 
issue since service.  The RO should 
attempt to obtain reports of treatment of 
the veteran from all identified 
providers, to include copies of all 
treatment and evaluation reports of the 
veteran from the VAMC in San Diego, 
California.  All evidence obtained should 
be associated with the veteran's claims 
files.  If these records cannot be 
obtained, the RO should document why the 
records could not be secured.

3.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

4.  Following any additional development 
deemed appropriate, to include but not 
limited to, a VA examination to determine 
the current severity of the service 
connected chronic renal disease, the RO 
should readjudicate the issue on appeal.  
The RO must provide adequate reasons and 
bases for all of its determinations, 
citing all governing legal authority and 
precedent, and addressing the issue and 
concerns that are noted in this REMAND.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond within the applicable time before 
the claims file is returned to the Board 
for further review, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




